NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       GILBERTO AYALA, Petitioner.

                         No. 1 CA-CR 13-0120 PRPC
                               FILED 05-29-2014


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2005-012424-001
                The Honorable Warren J. Granville, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent


Gilberto Ayala, San Luis
Petitioner
                            STATE v. AYALA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Peter B. Swann joined.


O R O Z C O, Judge:

¶1            Petitioner Gilberto Ayala petitions this court for review from
the dismissal of his petition for post-conviction relief. For the reasons
stated below, we grant review and deny relief.

¶2             A jury convicted Ayala of reckless manslaughter and the
trial court sentenced him to fifteen years' imprisonment. We affirmed his
conviction and sentence on direct appeal. State v. Ayala, 1 CA-CR 06-0525
(Ariz. App. Oct. 2, 2007). Ayala now seeks review of the summary
dismissal of a pleading the trial court properly treated as his second
petition for post-conviction relief pursuant to Arizona Rule of Criminal
Procedure 32.3. We have jurisdiction pursuant to Arizona Rule of
Criminal Procedure 32.9(c).

¶3            We deny relief. Ayala raised or could have raised all of the
issues he presents for review on direct appeal and/or in his prior petition
for post-conviction relief. Any claim a defendant raised or could have
raised on direct appeal or in an earlier post-conviction relief proceeding is
precluded. Ariz. R. Crim. P. 32.2(a). None of the exceptions under Rule
32.2(b) apply.

¶4           Thus, we grant review but deny relief.




                                   :gsh




                                     2